Citation Nr: 1046068	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability. 

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and a 
disability manifested by sleep disturbances.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and a disability manifested 
by sleep disturbances, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

In the November 2010 Appellant's Brief, the Veteran's 
representative argued that the Veteran did not have an organic 
sleep disorder such as sleep apnea, but that his difficulty 
sleeping was a symptom of a psychiatric disorder.  See the 
Appellant's Brief, page 5.  The Board has therefore 
recharacterized the Veteran's acquired psychiatric disorder claim 
to more accurately reflect his contentions.  Notwithstanding the 
clarification issued by the Veteran's representative, however, 
the issue of entitlement to service connection for a sleep 
disorder, other than as a symptom of a psychiatric disability, 
remains before the Board.  


FINDINGS OF FACT

1.  A chronic right hand disability has not been shown.  

2.  A chronic sleep disorder has not been shown.  


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 5107, 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  A sleep disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 5107, 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Further, the Board notes that it has reviewed all of the evidence 
in the claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims adjudicated herein.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in April 2005 and August 2005.  These letters informed the 
Veteran of what evidence was required to substantiate his service 
connection claims adjudicated herein and of his and VA's 
respective duties for obtaining evidence.  In an attachment to 
the May 2007 statement of the case, the RO informed the Veteran 
as to the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess.

Clearly, the April 2005 and August 2005 letters were furnished to 
the Veteran prior to the RO's initial adjudication of his claims 
for service connection for a right hand disability and for a 
sleep disorder.  However, complete VCAA notice was not completed 
until May 2007, when the Veteran was informed of the manner in 
which disability ratings and effective dates are assigned.  The 
timing defect of this notice, however, was cured by the RO's 
subsequent readjudication of these issues and issuance of a 
supplemental statement of the case (SSOC) in August 2007.  Thus, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In short, 
the record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.

In general, the VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate the 
service connection claims adjudicated herein, and that there is 
no reasonable possibility that further assistance would aid in 
substantiating such claims.  In particular, the record contains 
the Veteran's service treatment records, service personnel 
records, VA outpatient medical records, and statements from the 
Veteran. 

The Board acknowledges that the record indicates that the Veteran 
has not been provided a VA examination in connection with his 
right hand or sleep disorder claims.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service connection 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on file 
for VA to make a decision on the claim.

As will be discussed below, however, the Veteran has not been 
diagnosed with a disability of the right hand or a sleep 
disorder.  In addition, the evidence of record does not document 
persistent or recurrent symptoms of these alleged disabilities.  
While the Board notes that the Veteran is competent to report 
symptoms that he experiences, he has not described any right hand 
symptomatology or difficulty sleeping.  Specifically, while the 
Veteran has repeatedly stated that he injured his hand during 
service, he has not described any current right hand 
symptomatology or indicated that he has been diagnosed with a 
pertinent disability.  Also, while the Veteran is presumed 
competent to testify as to sleep problems, he has not done so.  
In fact, during a March 2005 VA examination, he specifically 
denied experiencing any sleep disturbances.  The Board also notes 
that the Veteran has stated that he has not been treated for 
"any of [his] claimed conditions."  See April 2005 statement.  
Accordingly, McLendon element (1) has not been met.  

In addition, with respect to the third McLendon factor, 
association with service, the Court has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. 

As noted above, the evidence of record does not contain any 
medical or lay evidence which describes right hand symptomatology 
or a sleep disorder.  There is also no evidence which provides an 
indication that one of these disabilities is related to the 
Veteran's military service.  The Board has carefully considered 
the Court's language in McLendon that the threshold for showing 
this association is a low one. However, the Court's language 
makes it clear that there is in fact a threshold.  

To the extent that the Veteran's filing of a claim for service 
connection is an assertion that he has a current disability that 
is related to service, the Board finds that such a contention 
does not rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  
However, if a Veteran's mere contention, standing alone, that his 
claimed disability is related to his service is enough to satisfy 
the "indication of an association," then that element of 38 
U.S.C.A. § 5103A is meaningless.  An interpretation of a statute 
that renders part of the statutory language superfluous is to be 
avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 
2000) ["canons of construction require us to give effect to the 
clear language of statute and avoid rendering any portions 
meaningless or superfluous"].  It is clear that more than a mere 
contention is required under McLendon.  Accordingly, McLendon 
element (3) has not been met. 

The Board notes that the Veteran has stated that a complete set 
of his service treatment records have not been associated with 
his claims folder.  See the July 2007 VA Form 9.  Based on his 
statements, the Board has considered remanding this case in an 
attempt to locate any additional records.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be futile.]  
However, as discussed below, the Veteran's claims for service 
connection for a right hand disability and for a sleep disorder 
are being denied based on the lack of a diagnosed disability.  As 
such, any additional service treatment records which have not 
been associated with the Veteran's claims folder would have no 
bearing on the Board's decision.  Similarly, the Veteran has 
indicated that he is receiving mental health treatment from the 
VA Medical Center at St. Cloud, Minnesota.  See the July 2007 
substantive appeal.  He has not referenced any current right hand 
or sleep disorder treatment.  Accordingly, a remand to obtain 
these records prior to adjudication of the Veteran's right hand 
and sleep disorder claims is not necessary.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to the 
issues adjudicated herein.  Essentially, all available evidence 
that could substantiate those claims has been obtained. 

Also, the Board observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of the claims adjudicated herein but has 
declined to exercise his option of a personal hearing.  Thus, the 
Board will proceed to a decision.  

Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With respect to the first Hickson element, at no time during the 
current appeal has the Veteran been diagnosed with a right hand 
disability or a sleep disorder.  Simply stated, medical records 
associated with the claims folder fail to demonstrate a diagnosed 
right hand disability or a diagnosed sleep disorder.  

In this regard, the Board acknowledges that the Veteran is 
competent to report his symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Importantly, however, he has not described 
any persistent or recurrent symptoms of a right hand disability 
or of sleep difficulty.  In fact, during a March 2005 VA 
environmental examination, the Veteran denied having sleep 
disturbances and did not complain of any right hand 
symptomatology.  A physical examination did not reveal any 
musculoskeletal problems with respect to his right hand, and no 
sleep disorder was noted at that time.  

The Veteran has been accorded ample opportunity to present 
evidence in support of his claim, i.e., a competent evidence of a 
right hand disability or a sleep disorder.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board recognizes that under certain circumstances a lay 
person will be competent to identify the existence of a 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007).  However, because the Veteran has not described 
having a right hand disability, the Board is unable to determine 
whether the Veteran has a disability which is capable of 
identification by a lay person.  Furthermore, while the Board 
observes that a lay person would be capable of identifying 
difficulty sleeping, a lay person is not competent to attribute 
that symptom to a disorder.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, do not, in and of themselves, 
constitute a disability for which service connection may be 
granted].  

As noted above, the Veteran has not described having a right hand 
disability or a sleep disorder.  To the extent that his claims 
can be interpreted as an assertion that such disabilities exist, 
the Board notes that the evidence of record does not indicate 
that the Veteran is competent to diagnose a hand disability or a 
sleep disorder.  Accordingly, any such statements offered in 
support of the Veteran's claims do not constitute competent 
evidence and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Specifically, while the Veteran may be competent to identify 
symptoms of a current disability (which he has not done), the 
record does not indicate that he has the requisite medical 
training or experience necessary to diagnose a right hand 
disability or a sleep disorder.  

In the absence of either a right hand disability or a sleep 
disorder at any time during the appeal period, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Accordingly, the first Hickson element has not been met, 
and the Veteran's claims fail on this basis alone.  In the 
absence of a claimed disability, there is no need to discuss the 
remaining two Hickson elements. 

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a right 
hand disability and a sleep disorder.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for a right hand disability is 
denied. 

Entitlement to service connection for a sleep disorder is denied. 


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and a disability 
manifested by sleep disturbances, must be remanded for further 
evidentiary development.  

The Veteran has alleged that he has an acquired psychiatric 
disorder as a result of an in-service motor vehicle accident 
which resulted in the death of a Vietnamese civilian.  He further 
indicated that he received nonjudical punishment under Article 15 
of the Uniform Code of Military Justice as a result of this 
accident and was demoted.  See the July 2007 substantive appeal.  

Service personnel records that are currently included in the 
claims folder, however, do not confirm the Veteran's contentions.  
Rather, these service personnel records indicate that the Veteran 
received an Article 15 in June 1970 for the consumption of 
alcohol and that later in November 1970 he was demoted from 
Specialist to Private First Class.  No mention is made in any of 
the currently-available service personnel records that the 
Veteran had been involved in a motor vehicle accident.  

The RO has attempted to verify that the Veteran's alleged 
stressor through the U.S. Armed Services Center for Unit Records 
Research (CURR).  In an August 2005 response, CURR indicated that 
"the killing of civilians is extremely difficult to verify" 
because "an official report would have had to have been written 
and filed."  As a result, the Veteran's alleged stressor was not 
researched.  

However, as noted above, the Veteran contends that a written 
report was created as he received an Article 15 and was demoted 
as a result of this motor vehicle accident.  Further, the Veteran 
has repeatedly maintained that some of his service records are 
missing and not included in his claims folder.  Under these 
circumstances, the Board believes that it appropriate to conduct 
an additional search in order to determine whether any additional 
service personnel records are available which might show that the 
Veteran was involved in a motor vehicle accident.  See Hayre, 
supra.

In addition, in his July 2007 substantive appeal, the Veteran 
indicated that he was receiving treatment from the mental health 
unit of the VA Medical Center (VAMC) at St. Cloud, Minnesota.  
These records must be obtained and associated with the Veteran's 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of psychiatric treatment 
that the Veteran may have received at the 
VAMC in St. Cloud, Minnesota since February 
2006.  All such available records should be 
obtained and associated with the claims 
folder.

2.  Contact the National Personnel Records 
Center (NPRC), and/or any other appropriate 
repository of records, and attempt to obtain 
any additional service personnel records 
which may be available.  The Board is 
particularly interested in any service 
personnel records which may show that he was 
involved in an in-service motor vehicle 
accident which resulted in the death of a 
Vietnamese civilian. 

3.  Following completion of the above, 
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD and a 
disability manifested by sleep disturbances.  
If the decision remains adverse to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


